PD-1210-15
                           NO.


                  COURT OF APPEALS NO.   03-13-00687-CR


                                IN THE
                  COURT OF CRIMINAL APPEALS OF TEXAS
                                                              RECEIVED . iw
                                                            COURT qf r,gwm>

                                                                SEP 18 2015
                           JESUS VILLALOBOS,
                                 Appellant/Petitioner
                                                            Abel Acosta, Cleft


                          THE STATE OF TEXAS,
                                 Appellee/Respondent

                                                          CQWOFCRWAL\ppEALS
            On appeal from the Third Court of Appeals
                             Austin, Texas
                                                               SEP 18 2015

                                                            ^e/Acosta, Clerk
           PETITIONER'S MOTION TO SUSPEND RULE 9.3(b)



TO THE HONORABLE COURT OF    CRIMINAL APPEALS:

     COMES NOW, Jesus Villalobos, Petitioner in the above styled

and numbered cause, and moves the Court to suspend Rule 9.3(b) of
the Texas Rules of Appellate Procedure. In support of this motion

Petitioner would show the Court the following:

                                  I.


     Petitioner is currently incarcerated in the Mark W. Michael

Unit of the Texas Department of Criminal Justice - Institutional

Division in Tennessee Colony, Texas, where he does not have access

to a copy machine in which to duplicate his Petition for Discre

tionary Review.
                                 II.


     Rule 9.3(b) states in pertinent part: "[a] party must file
the original and 11 copies of any document addressed to...the

Court of Criminal Appeals..." TEX. RULES APP. P. 9.3(b).
     WHEREFORE, PREMISES CONSIDERED, Jesus Villalobos         respect

fully requests that the Court suspend Rule 9.3(b) in this case
and permit him to file only the original of his Petition for Dis

cretionary Review.




                                       JESUS/FLOI
                                       PETIFIONEI
                                       TDCJ No. 01890616
                                       Mark W. Michael Unit
                                       2664 FM 2054
                                       Tennessee Colony, Texas 75886

                     CERTIFICATE OF    SERVICE

     I hereby certify that a true and correct copy of the fore

going motion has been served by placing same in the United States

Mail, postage prepaid, on the 8th day of September, 2015, addressed

to Travis County District Attorney's Office,Rosa Theofanis, P.O.

Box 1748, Austin, Texas 78767.           x       ,   ,.


                                       JESUS /FLORAS VILLAL    //U, JR.